Maletz, Judge:
The protests enumerated in schedule “A”, hereto attached and made a part hereof, have been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, as to merchandise covered by the protests enumerated in the annexed Schedule which is incorporated herein:
1. That the merchandise represented by the items marked “A” and initialed RLF by R. L. Fagler on the invoices accompanying the entries covered by the protests enumerated in the attached Schedule, assessed with duty at 35% ad valorem under Item 737.40 of the Tariff Schedules of the United States, and claimed to be properly dutiable at only 8.5% ad valorem under Item 256.75 of said Schedules, consists of bobbing-head figures similar in all material respects to the figures the subject of Wilson's Customs Clearance, Inc. v. United States, C.D. 3061, wherein said merchandise was held to be not chiefly used for the amusement of children or adults.
2. That said merchandise is in chief value of papier mache and is not specially provided for in the Tariff Schedules of the United States.
3. That the record in C.D. 3061 may be incorporated with the record in this case.
4. That these protests may be deemed submitted on this stipulation and the record thus made.
On the agreed facts and following our cited decision on the law, we hold the articles in question, as hereinabove identified, to be properly dutiable at the rate of 8*4 percent ad valorem under item 256.75, Tariff Schedules of the United States, as articles of papier mache, not specially provided for.
To the extent indicated the protests are sustained and judgment will be rendered accordingly.